DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “52” has been used to designate both a transmitter/receiver (Figure 3, paragraph 35) and a bus that connects the microprocessor 50 to the sensor array 14 (Figure 6, paragraph 50).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. 
The abstract of the disclosure is objected to because it recites “Disclosed is…” Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
As noted above, the reference number 52 is used to designate both a transmitter/receiver in paragraph 35 and a bus in paragraph 50.
Paragraph 7, line 2, “has progress” should read “has progressed”.
Paragraph 10, line 4, “serios” should read “serious”.
Paragraph 11, line 2, “a in vivo sensor” should read “an in vivo sensor”.
Paragraph 19, line 4, “meducal” should instead read “medical”.
Paragraph 38, line 3, contains two periods after the word “buffer”.
Paragraph 39, line 2, “a-defensin” should instead be “α-defensin”.
Paragraph 44, lines 6-7, “of0.01” should read “of 0.01” and “of0.154” should read “of 0.154”.
Paragraph 45, line 1, “[0046]” should be deleted.
Paragraph 45, lines 1 and 5, “m V” should read “mV”.
Paragraph 56, line 2, “impnated” should read “implanted.”
Paragraph 56, lines 9-10, “molecular implanted regions” should read “molecular imprinted regions.”
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities: 
Claim 2, line 2, “anda” should read “and a”.
Claim 6, “the sensor coupled” should read “the sensor is coupled”.
Claim 11, line 1, “a plurality of sensor” should read “a plurality of sensors.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites a limitation of “a sensor positioned in a body cavity of an organism.” Under the broadest reasonable interpretation, the claim encompasses a human organism. This rejection may be overcome by amending the claim such that the body cavity and the body fluid are merely recited as objects of functional language, for example, stating “a sensor configured to be positioned in a body cavity of an organism”. Claims 2-17 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 10, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 13 recites the limitation "bodily fluid," but there is insufficient antecedent basis for this limitation in the claims. Claim 1 recites the limitation “body fluid,” and if “bodily fluid” and “body fluid” are referring to the same object, then Applicant should amend to use the same term throughout the claims for consistency. For examination purposes, “bodily fluid” will be interpreted to be the same as “body fluid” recited in claim 1. Claims 10 and 14 are rejected by virtue of their respective dependencies on claims 8 and 13. 
Claim 10 recite the limitation "the protein," but there is insufficient antecedent basis for this limitation in the claim. It seems claim 10 should be dependent on claim 9, which recites “a protein” and will be examined according to this interpretation. The claim dependency should be amended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-8, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by World Intellectual Property Organization (WIPO) Publication No. WO 2006/089069, hereinafter Komistek. 
Regarding claim 1, Komistek teaches a device (tibial tray 12, Figs. 1-2; paragraphs 50-51) for detecting infection (“operative to generate data indicative of the presence of infection,” paragraph 13) comprising: a sensor (sensor array 20) positioned in a body cavity of an organism in contact with a body fluid (“sensors adapted to sense…properties exhibited by bodily fluids that surround the joint 10,” paragraph 51); a monitoring circuit (encoding and modulation device (EMD) 28), the circuit connected with the sensor and adapted to monitor a detection signal from the sensor (“detection data is communicated to the EMD 28,” paragraph 51), the signal indicating the presence of one or more analyte compounds in the body fluid (see paragraph 15 for a list of analytes or markers of infection in synovial fluid that the sensor array is able to detect), the compounds being associated with a bodily response to an infection (paragraph 13); and a wireless communication transmitter (microtransmitter 22), the transmitter coupled with the circuit and adapted to transmit a diagnostic signal indicating that the one or more compound is detected (“microtransmitter 22 that wirelessly transmits data using the antenna 32 to a remote electronics receiver 91,” paragraph 51).
Regarding claims 6 and 7, Komistek teaches the sensor is coupled with a joint implant (prosthetic knee joint, Figure 1, paragraph 50), wherein the joint implant is a prosthetic knee implant (tibial tray 12 is part of a prosthetic knee joint, Figure 1, paragraph 50) or hip implant (“femoral cup prostheses, femoral cup insert prosthesis, femoral stem prosthesis, and other joint replacement components,” paragraph 96, lines 3-4; claim 6). 
Regarding claim 8, Komistek teaches the bodily fluid is synovial fluid (paragraph 15).
Regarding claim 16, Komistek teaches an external monitor (electronics receiver 91, Fig. 25) positioned outside of the organism, the external monitor comprising a receiver adapted to receive the diagnostic signal (“microtransmitter 22 that wirelessly transmits data using the antenna 32 to a remote electronics receiver 91,” paragraph 51).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Komistek as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2012/0088990, hereinafter Bunge.
Regarding claim 11, Komistek teaches the sensor comprises a plurality of sensors (“a sensor array comprising a plurality of sensors,” Abstract; see microcantilevers 174 of Fig. 32), and that multiple analytes can be detected (“the exemplary sensors for use with the present invention may detect or measure one or more of the following…protein within the synovial fluid, neutrophils within the synovial fluid, C reactive protein within the synovial fluid…,” paragraph 0077). However, Komistek does not explicitly teach that each sensor is adapted to monitor a different compound. Bunge teaches an analogous medical implant, such as a joint implant (paragraph 77), that comprises an array of in vivo sensor systems to detect different analytes (“an array of sensor systems is also possible which are capable of detecting different analytes and/or the concentrations thereof, simultaneously or in temporal succession,” paragraph 76; Fig. 5B). Each sensor system comprises a field effect transistor 22 with immobilized receptors 18, which can be antibodies, that comprise antigen recognition sites 26 that bind to a desired analyte 30, such as C-reactive protein (paragraph 28; paragraph 99; Fig. 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Komistek such that the plurality of sensors within the sensor array each monitor a different compound, as taught by Bunge (paragraph 76, Fig. 5B). Both Komistek and Bunge teach implantable sensor arrays comprising antibodies that bind to specific analytes (Komistek Fig. 30, 32; Bunge Fig. 2, 5B), and one would be motivated to make such a modification because sensing multiple biomarkers at one site would provide more information about the implant site to the user. For example, Komistek teaches multiple infection biomarkers (paragraph 77), and being able to sense multiple infection biomarkers at the joint implant would provide a more accurate picture of joint health. Furthermore, providing multiple sensors would allow more efficient use of the implanted device considering that implanted sensors tend to have limited lifespans (Bunge paragraphs 40, 76). 

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Komistek as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2021/0364466, hereinafter Longo.
Komistek teaches detecting infection biomarkers in synovial fluid using chemical sensors comprising microcantilevers with antibodies bonded to a gold surface of the microcantilevers (Figs. 29-30). Komistek teaches the microcantilevers are disposed within microfluidic channels that sample the bodily fluid (paragraphs 76, 78). Komistek does not explicitly teach a molecular imprinted layer electrically coupled with a working electrode of a potentiometer or a gate of a field effect transistor. Longo teaches an analogous biochemical sensor for sensing analytes, particularly cytokines, cholesterol or lipoproteins, in a biofluid (paragraphs 10-12). The sensors include molecular imprinted polymer membranes on the gate of a field effect transistor (paragraphs 92-93).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Komistek by substituting the microcantilever sensors with immobilized antibodies for field effect transistors with immobilized molecular imprinted polymers, as taught by Longo. One would be motivated to do so because both devices measure electrical signals resulting from the binding of the proteins in biofluid at the transducer surface, and the substitution of one transducer for the other would yield predictable results. Although Longo teaches different target analytes, the method for creating a molecular imprinted polymer layer (Longo paragraph 93) could be applied to Komistek by using the preferred infection markers as template species. Furthermore, the result of such a modification would be predictable since Longo also teaches sensor miniaturization (paragraph 12) and disposing the sensors within microfluidic channels that sample the body fluid (paragraphs 20, 78). 
Regarding claim 2, Longo teaches the sensor comprises a field effect transistor and a molecular imprinted layer electrically coupled with a gate of the transistor (“MIP membranes are…directly synthesized on a portion (up to all) of the surface of a gate or an extended gate of an FET device,” paragraph 93”).
Regarding claim 3, Longo teaches the molecular imprinted layer comprises a thiol (molecular imprinted polymer (MIP) membrane comprises monomers with a functional group such as a thiol, paragraph 93).
Regarding claim 9, Longo teaches the molecular imprinted layer is imprinted to preferentially couple with a protein (“The MIP membrane includes cavities (e.g., adsorption sites) that are sized and shaped similarly to the template species…can be used to selectively sense the concentration and/or rate of adsorption of target analytes (e.g., molecules of interest to these cavities,” paragraph 95).
Regarding claim 10, Longo teaches preferred analytes are cytokines, cholesterol, or lipoproteins (paragraphs 10-12), and Komistek teaches infection markers in synovial fluid such as C reactive protein (paragraph 77).
It would be obvious to one of ordinary skill in the art to modify before the effective filing date of the invention to modify Komistek in view of Longo such that the molecular imprinted layer preferentially couples with C-reactive protein. One would be motivated to do so because Komistek teaches C-reactive protein as an exemplary analyte, and the method for creating a molecular imprinted polymer layer (Longo paragraph 93) could be applied to Komistek by using the preferred infection markers as template species. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Komistek as applied to claim 1 above, and further in view of WIPO Publication No. WO 2010/048627, hereinafter Rigas.
Komistek teaches detecting infection biomarkers in synovial fluid using chemical sensors comprising microcantilevers with antibodies bonded to a gold surface of the microcantilevers (Figs. 29-30). Komistek does not explicitly teach self-assembling molecules comprising a thiol group to bind with the gold surface and a hydrocarbon chain to bond with the analyte. 
Rigas teaches an analogous biochemical sensor that detects cancer biomarkers (“binding of the biomarker to the sensing element provides a varied potential, which can be measured potentiometrically,” page 3, lines 8-10) using self-assembling molecules comprising thiol groups and hydrocarbon chains (“gold-coated silicon chip onto which alkanethiol molecules with hydroxyl end groups are chemically bound through a sulfur-metal bond,” page 3, lines 7-8; “the hydroxyl terminated alkanethiol SAM on the gold surface makes possible hydrogen bonding to the appropriate groups of amino acid residues from hydrophilic regions of the test protein,” page 19, lines 20-22). Rigas teaches that when using antibodies “there are occasional concerns stemming from the cross-reactivity of the detecting antibody” (page 1, lines 21-23) and molecular imprinting as an alternative is “robust and cost-effective” (page 3, lines 13-15). Molecular imprinting on a surface has additional advantages such as simple construction and integration with a transducer (Rigas page 3, lines 26-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Komistek by substituting the binding antibodies for the self-assembling alkanethiol molecules taught by Rigas into the implantable joint implant. One would be motivated to do so because Rigas teaches that molecular imprinting is a simple, robust, and cost-effective an alternative to antibodies for biomarker detection (Rigas pg. 1, lines 21-23; pg. 2, lines 13-15, 26-28), and Komistek could be improved by using the SAM instead of antibody binding.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Komistek in view Longo, as applied to claim 2 above, and further in view of U.S. Patent No. 7,884,398, hereinafter Levon. 
Regarding claim 5, Komistek in view of Longo teaches all claim limitations as shown above except for a sensor that comprises a floating gate field effect transistor (FGFET). Levon teaches an analogous field effect transistor probe that measures “specific ionic interactions with a sensing material that is electrically coupled with the floating gate of a floating gate ion sensitive field effect transistor (FGISFET) to sense a target material” (column 2, lines 24-27).
Longo teaches that molecular imprinting can be coupled to the surface of a field effect transistor (paragraph 93), so it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention taught by Komistek in view of Longo by replacing the field effect transistor taught by Longo with the FGISFET taught by Levon and synthesizing the MIP membrane on the floating gate of the field effect transistor. One would be motivated to do so because an FGISFET was an alternative type of field effect transistor known in the art for sensing a target material. Since both transistors convert chemical and biological signals to electrical signals that can be measured by monitoring a change in potential, the substitution of one transducer for the other would yield predictable results.
Regarding claim 15, Komistek in view of Longo teaches all claim limitations except for a sensor comprising two field effect transistors, wherein the molecular imprinted layer is disposed on a gate of one of the two transistors and a non-imprinted layer is formed on a gate of the other of the two transistors, and wherein the sensor detects a differential signal between the two transistors. Komistek does teach a method of detecting a differential signal between two microcantilevers, a first set in a controlled environment and a second set that is exposed to biochemical agents, in order to reduce interference from the environment (“a complementary pair of microcantilevers may be utilized…subtracting the reference vibrations from the signal vibrations helps reduce this interference”, paragraph 0080). Levon teaches (Figure 11) obtaining a threshold voltage from a first FGFET without a sensing material and from a second FGFET with sensing material, and measuring the difference between the signals obtained from the first and second FGFET (column 8, lines 42-56). 
As mentioned before in the rejection for claim 5, substituting one sensor for another is obvious over the prior art. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the method taught by Levon in the invention taught by Komistek and Longo in order to measure a concentration of a target molecule. One would be motivated to do so because by applying molecular imprinting to the gate of only one FGFET and sensing a differential signal between the two sensors, as taught by Komistek and Levon, one is able to remove background interference signals such that a more accurate signal related to the presence or concentration of an analyte is measured.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Komistek as applied to claim 1 above, and further in view of U.S. Publication No. US 2005/0049472, hereinafter Manda. 
Komistek teaches all claim limitations (see rejection for claim 1 above) except for a plurality of sensor regions covered by bio-absorbable layers, wherein contact with bodily fluid causes the layers to be removed after a predetermined period of time, and the predetermined time for the bio-absorbable layer corresponding to one sensor region is different than the predetermined time corresponding to a different sensor region. Manda teaches an analogous implantable biosensor for sensing markers such as CRP (paragraph 37). Manda also teaches a plurality of sensor regions (“the sensor system includes an array of sensors,” paragraph 0012, lines 1-2), each sensor region covered by bio-absorbable layers (“one or more of the sensor elements may be associated with a respective protective member that substantially absorbs over a first time period,” paragraph 0047, lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify each of the sensors within the sensor array taught by Komistek by adding the protective members taught by Manda. By applying protective members that dissolve or are absorbable after a period of time, one is able to shield the sensor from the surrounding environment so that the sensor is not damaged until the sensor is needed to measure levels of an analyte, as taught by Manda (the protective member is removed so that the nanosensor is allowed to become operational, paragraph 0041, lines 7-10). Manda also teaches that “sequential activation of one or more sensor elements can increase the functional life of the sensor by reducing the time period the biological recognition period is exposed to the surrounding environment and reducing the likelihood of non-specific binding of proteins and other materials present in the body to the sensor element” (paragraph 0047, lines 14-21). Thus, by adding protective members that dissolve at different times to a plurality of sensor regions, Komistek can be improved in the same way such that the overall life of the sensor array is extended. The results of this modification could be carried out with predictable results because Manda also teaches the detection of CRP in a bodily fluid.
Regarding claim 12, Manda teaches an implantable sensor system for monitoring cardiac biomarkers wherein the sensor comprises a plurality of sensor regions (“the sensor system includes an array of sensors,” paragraph 0012, lines 1-2) and wherein each of the sensor regions is covered by a corresponding bio-absorbable layer (“one or more of the sensors in the array is associated with a protective member that prevents the associated sensor from interacting with the surrounding environment,” paragraph 0012, lines 2-5; the protective member is formed using bio-absorbable material, paragraph 0047, lines 3-4).
Regarding claim 13, Manda teaches contact with the bodily fluid by the bio-absorbable layers causes the layers to be removed from the corresponding sensor region after a corresponding period of time (“one or more of the sensor elements may be associated with a respective protective member that substantially absorbs over a first time period,” paragraph 0047, lines 8-10).
Regarding claim 14, Manda teaches the predetermined time for the bio-absorbable layer corresponding to one of the plurality of sensor regions is different than the predetermined time corresponding to a different sensor region (“another set of sensor elements may each be associated with a respective protective member known to substantially dissolve over a second time period which is longer than the first time period, and so on,” paragraph 0047, lines 10-14). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Komistek as applied to claim 1 above, and further in view of U.S. Publication No. US 2019/0298263, hereinafter Clasbrummel. 
Komistek teaches a joint implant with sensors, the sensors being connected to a microtransmitter 22 that communicates with an external monitor (“microtransmitter 22 that wirelessly transmits data using the antenna 32 to a remote electronics receiver 91,” paragraph 51). Komistek teaches that the sensors can be inductively powered (paragraph 13, 93) but does not explicitly teach that inductive coils can be energized to communicate signals between the transmitter and external monitor. Clasbrummel teaches an analogous joint implant (Figs. 1, 3) that transmits sensor data using paired inductive coils (“a medical implant including a sensor…and a data transmission unit that can wirelessly transmit data supplied by the sensor to a receiving unit,” paragraph 6; “the induction coil/coupling coil is part of the data transmission unit,” paragraph 80; “the induction coil is designed for inductive data transmission,” paragraph 81).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Komistek such that the inductive coils used for powering the sensors can also  communicate signals with each other, as taught by Clasbrummel. One would be motivated to do so because such a technique was known in the art for transmitting information from an implanted sensor to a receiving device, as shown by Clasbrummel. This modification would yield predictable results since Komistek already teaches inductive coils for powering the sensors.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,134,870. The claims have been reproduced below with differences underlined. The patent claims are reordered for comparison with the instant claims. 
As shown below, patent claims 1-3, 9, 4, 10-12, 5-7, 13, and 8 include all limitations of instant claims 1-11 and 15, respectively. Examiner notes that instant claim 10 could be rejected over either of patent claims 6 or 7. 
Instant claim 12 recites “each of the sensor regions is covered by a corresponding plurality of bio-absorbable layers,” which is different from patent claim 14 which recites “each of the sensor regions is covered by a corresponding one of the plurality of bio-absorbable layers.” However, patent claim 1 defines that the bio-absorbable layer comprises two dissolvable layers. Thus, “one of the plurality of bio-absorbable layers,” as recited in claim 14, comprises two dissolvable layers, which anticipates a plurality of bio-absorbable layers in each sensor region, as recited in instant claim 12. 
Instant claim 13 recites “contact with the bodily fluid by the bio-absorbable layers causes the layers to be removed from the corresponding sensor region after a corresponding predetermined period of time.” The same limitations are claimed in instant claim 1: “the bio-absorbable layer comprises a rapidly dissolving layer…and a slowly dissolving layer…contact with the body fluid by the slowly dissolving layer causes the slowly dissolving layer to be removed after a first period of time…contact with the body fluid by the rapidly dissolving layer causes the rapidly dissolving layer to be removed from the sensor region after a second period of time.” The bio-absorbable layer claimed in claim 1 comprises two layers, and both layers dissolve after contact with the bodily fluid after a predetermined period of time equal to the sum of the first period of time and second period of time.
Instant claim 14 recites that the predetermined time for a sensor region is different from another. Patent claim 15 recites that the first period of time for each bio-absorbable layer is different from one another. Patent claim 1 already recites that the second period of time is shorter than the first period of time, so patent claim 15 implies that the sum of the first period of time and second period of time is different for each sensor region, thus anticipating instant claim 14.
Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific patent claims still anticipate the instant claims. Following the rationale in In re Goodman, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Therefore, as elaborated above, instant claim 1-15 are not patentably distinct from patent claims 1-15.
Patent claims
Instant claims
1. A device for detecting infection comprising: 

a sensor configured to be positioned in a body cavity in contact with a body fluid; 

a monitoring circuit, the circuit connected with the sensor and adapted to monitor a signal from the sensor, the signal indicating the presence of one or more analyte compounds in the body fluid, the compounds being associated with a bodily response to an infection; 

a wireless communication transmitter, the transmitter coupled with the circuit and adapted to transmit a signal indicating that the one or more compound is detected, 

wherein the sensor comprises a sensor region reactive to the presence of the analyte, wherein the sensor region is covered by the bio-absorbable layer, wherein the bio-absorbable layer comprises a rapidly dissolving layer overlying and adjacent to the sensor region and a slowly dissolving layer overlying and adjacent to the rapidly dissolving layer, wherein contact with the body fluid by the slowly dissolving layer causes the slowly dissolving layer to be removed after a first period of time to expose the rapidly dissolving layer to the body fluid, and wherein contact with the body fluid by the rapidly dissolving layer causes the rapidly dissolving layer to be removed from the sensor region after a second period of time, the second period of time being shorter than the first period of time.

2. The device of claim 1, wherein the sensor comprises an extended or floating gate field effect transistor or a working electrode of a potentiometer, and a molecular imprinted layer, wherein the imprinted layer is electrically coupled with a working electrode of the potentiometer or an extended or floating gate of the field effect transistor.

3. The device of claim 2, wherein the molecular imprinted layer is comprised of a thiol.

9. The device of claim 1, wherein the sensor comprises a gold layer and self-assembling molecules, the self-assembling molecules each comprising a thiol group and a hydrocarbon chain, the thiol groups binding with the gold layer and the hydrocarbon chain forming one or more hydrogen bonds with the analyte compound.

4. The device of claim 2, wherein the sensor is a floating gate transistor.

10. The device of claim 1, wherein the sensor is coupled with a joint implant. 

11. The device of claim 10, wherein the joint implant is a prosthetic knee implant, elbow implant, hip implant, or spine implant.

12. The device of claim 1, wherein the body fluid is synovial fluid.

5. The device of claim 2, wherein the molecular imprinted layer is imprinted to preferentially couple with a protein.

6. The device of claim 5, wherein the protein is human α-defensin.
7. The device of claim 5, wherein the protein is C-reactive protein.

13. The device of claim 1, wherein the sensor comprises a plurality of sensors, wherein each sensor is adapted to monitor a different one of said one or more compounds.

14. The device of claim 1, further comprising a plurality of bio-absorbable layers, wherein the sensor comprises a plurality of sensor regions and wherein each of the sensor regions is covered by a corresponding one of the plurality of bio-absorbable layers.

15. The device of claim 14, wherein the first period of time for each of the plurality of bio-absorbable layers is different from one another.



8. The device according to claim 2, wherein the sensor comprises two field effect transistors, wherein the molecular imprinted layer is disposed on a gate of one of the two transistors and a non-imprinted layer is formed on a gate of the other of the two transistors, and wherein the sensor detects a differential signal between the transistors.
1. A device for detecting infection comprising: 

a sensor positioned in a body cavity of an organism in contact with a body fluid; 

a monitoring circuit, the circuit connected with the sensor and adapted to monitor a detection signal from the sensor, the signal indicating the presence of one or more analyte compounds in the body fluid, the compounds being associated with a bodily response to an infection; and 

a wireless communication transmitter, the transmitter coupled with the circuit and adapted to transmit a diagnostic signal indicating that the one or more compound is detected.



















2. The device of claim 1, wherein the sensor comprises a field effect transistor or a potentiometer, and a molecular imprinted layer, wherein the imprinted layer is electrically coupled with a working electrode of the potentiometer or a gate of the field effect transistor.


3. The device of claim 2, wherein the molecular imprinted layer is comprised of a thiol.

4. The device of claim 1, wherein the sensor comprises a gold layer and self- assembling molecules, the self-assembling molecules each comprising a thiol group and a hydrocarbon chain, the thiol groups binding with the gold layer and the hydrocarbon chain forming one or more hydrogen bonds with the analyte compound.

5. The device of claim 2, wherein the transistor is a floating gate transistor.

6. The device of claim 1, wherein the sensor coupled with a joint implant.

7. The device of claim 6, wherein the joint implant is a prosthetic knee implant, elbow implant, hip implant, or spine implant.

8. The device of claim 1, wherein the bodily fluid is synovial fluid.

9. The device of claim 2, wherein the molecular imprinted layer is imprinted to preferentially couple with a protein.

10. The device of claim 8, wherein the protein is one or more of human a-defensin and C-reactive protein.


11. The device of claim 1, wherein the sensor comprises a plurality of sensor, wherein each sensor is adapted to monitor a different one of said one or more compounds.

12. The device of claim 1, wherein the sensor comprises a plurality of sensor regions and wherein each of the sensor regions is covered by a corresponding plurality of bio-absorbable layers.


14. The device of claim 13, wherein the predetermined time for the bio-absorbable layer corresponding to one of the plurality of sensor regions is different than the predetermined time corresponding to a different sensor region.

15. The device according to claim 2, wherein the sensor comprises two field effect transistors, wherein the molecular imprinted layer is disposed on a gate of one of the two transistors and a non-imprinted layer is formed on a gate of the other of the two transistors, and wherein the sensor detects a differential signal between the transistors.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Miller et al. (WO 2017/096138) teaches an optical sensor integrated into a joint implant for sensing white blood cell counts indicative of infection around the joint (Abstract, Figs. 1-2, paragraph 27).
Delamarche et al. (US 2018/0103884) teaches a skin patch adjacent to a knee joint for detecting synovial cavity infection by sensing biomarkers such as C-reactive protein (paragraphs 6, 68). 
Hillman (WO 2004/056307) teaches molecular imprinted polymers can bind to antimicrobial peptides such as α-defensin.
Stafford (WO 2012/158202) teaches analyte sensors can comprise different bio-absorbing layers for different activation times (paragraphs 52-54).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                       

/ALICE LING ZOU/Examiner, Art Unit 3791